DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/31/2022 has been entered. Claims 1-8, 13-14, 16-20, and 40-41 are currently pending. Claims 9-12, 15, and 21-39 have been cancelled. Applicant’s amendments have overcome the objections to the drawings and claims previously set forth in the Non-Final Office Action mailed 03/02/2022. Applicant’s amendments have overcome the rejections of the claims under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 03/02/2022. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William O’Meara on 08/02/2022.

The application has been amended as follows: 
18. (Currently Amended) A method for adapting at least a portion of a building's electrical wiring system as an antenna for receiving a radio frequency signal comprising a communication signal, the method comprising: (a) providing a plug comprising connector prongs for insertion into a corresponding electrical receptacle in a building to connect to the building's electrical wiring system; (b) providing a coaxial connector; Application No.: 17/056,943 Amendment and Response to March 2, 2022 Office Action(c) providing first, second and third conducting wires extending between the plug and the coaxial connector, wherein first and second conducting wires are wound around the third conducting wire, , and wherein the first and second conducting wires are not physically connectable to the third conducting wire; and (d) connecting the first and second conducting wires to live and neutral AC wires respectively of the building's electrical system via the connector prongs of the plug, and connecting the third conducting wire with the coaxial connector, so that the first and second conducting wires inductively transfer the radio frequency signal captured by the building's electrical wiring system to the coaxial connector while preventing electrical current of the building’s electrical system from reaching the coaxial connector.

Allowable Subject Matter
Claims 1-8, 13-14, 16-20, and 40-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants filed 05/31/2022, as well as the claim amendments made therein, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding independent claim 1, patentability is indicated as existing, at least in part, with the claimed features of the first and second wires are unterminated at the coaxial connection portion and are not physically connectable to the third wire.
Sato et al. (JP 2005136907 A) teaches an apparatus for adapting at least a portion of a building's electrical wiring system as an antenna for receiving a radio frequency signal comprising a communication signal, the apparatus comprising: (a) a plug portion comprising first and second prongs for insertion into an electrical receptacle in the building to connect the apparatus to the building's electrical wiring system; (b) a coaxial connection portion comprising a coaxial connector for providing the communication signal captured by the antenna to a signal receiver; and (c) a body portion between the plug portion and the coaxial connection  portion, the body portion comprising a plurality of conducting wires extending from the plug portion to the coaxial connection portion, the conducting wires comprising first and second wires in respective electrical contact with first and second prongs, and a third wire in electrical contact with or close proximity to the coaxial connector, wherein the first and second wires are electrically insulated from each other and from the third wire.
Krepps (US 2860312 A) teaches the first and second wires are wound around the third wire to inductively transfer the communication signal captured by the antenna to the third wire for output to the signal receiver via the coaxial connector.
Dockery (US 5327230 A) teaches the first and second wires are unterminated at the coaxial connection portion.
Claims 2-8, 13-14, 16, and 40-41 are dependent therefrom and are included in the allowable subject matter.

Regarding independent claim 17, patentability is indicated as existing, at least in part, with the claimed features of the first and second wires are unterminated at the front portion and physically not connectable to the coaxial connector.
Sato et al. (JP 2005136907 A) teaches a plug-in apparatus for delivering a radio or television signal to a receiver, the apparatus comprising: (a) a rear portion comprising a plug for insertion into a corresponding electrical receptacle in a building to connect the plug-in apparatus to the building's electrical wiring system; (b) a front portion comprising a coaxial connector and (c) a winding extending between the plug and the coaxial connector, wherein first and second conducting wires are sheathed in electrically insulating material and respectively connected to live and neutral AC wires of the building's electrical system when the plug is inserted into the electrical receptacle, wherein the core  is in contact with the coaxial connector.
Krepps (US 2860312 A) teaches the winding comprising a plurality of conducting wires wrapped around a core.
Dockery (US 5327230 A) teaches the first and second wires are unterminated at the front portion.

Regarding independent claim 18, patentability is indicated as existing, at least in part, with the claimed features of the first and second conducting wires are not physically connectable to the third conducting wire.
Sato et al. (JP 2005136907 A) teaches a method for adapting at least a portion of a building's electrical wiring system as an antenna for receiving a radio frequency signal comprising a communication signal, the method comprising: (a) providing a plug comprising connector prongs for insertion into a corresponding electrical receptacle in a building to connect to the building's electrical wiring system; (b) providing a coaxial connector; Application No.: 17/056,943 Amendment and Response to March 2, 2022 Office Action(c) providing first, second and third conducting wires extending between the plug and the coaxial connector, wherein the first and second conducting wires are sheathed in electrically insulating material to prevent passage of AC to each other and to the third conducting wire; and (d) connecting the first and second conducting wires to live and neutral AC wires respectively of the building's electrical system via the connector prongs of the plug, and connecting the third conducting wire with the coaxial connector, so that the first and second conducting wires inductively transfer the radio frequency signal captured by the building's electrical wiring system to the coaxial connector.
Krepps (US 2860312 A) teaches first and second conducting wires are wound around the third conducting wire.
Dockery (US 5327230 A) teaches wherein the first and second conducting wires are unterminated and preventing electrical current of the building’s electrical system from reaching the coaxial connector.
Claims 19-20 are dependent therefrom and are included in the allowable subject matter.

Thus, the pertinent prior art, when taken alone or in part, cannot be construed as teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
08/02/2022